Citation Nr: 0116242	
Decision Date: 06/14/01    Archive Date: 06/19/01

DOCKET NO.  00-03 877	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for generalized 
fatigue, also claimed as combat fatigue, to include any 
undiagnosed illness.

2.  Entitlement to service connection for a skin disability, 
to include any undiagnosed illness.

3.  Entitlement to service connection for recurrent 
headaches, to include any undiagnosed illness.

4.  Entitlement to service connection for muscle disorder, to 
include any undiagnosed illness.

5.  Entitlement to service connection for a disability 
manifested by recurrent joint pain, to include any 
undiagnosed illness.

6.  Entitlement to service connection for neurological 
disorder, to include any undiagnosed illness.

7.  Entitlement to service connection for memory loss, to 
include any undiagnosed illness.

8.  Entitlement to service connection for chronic respiratory 
disorder, to include any undiagnosed illness.

9.  Entitlement to service connection for chronic sleep 
disorder, to include any undiagnosed illness.

10.  Entitlement to service connection for chronic stomach 
disorder, to include any undiagnosed illness.

11.  Entitlement to service connection for recurrent 
dizziness and light-headedness, to include any undiagnosed 
illness.

12.  Entitlement to service connection for a disability 
manifested by recurrent earaches, to include any undiagnosed 
illness.

13.  Entitlement to service connection for a nasal 
disability, to include any undiagnosed illness.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

D. Jeffers, Counsel


INTRODUCTION

The veteran had many years of service in the Alabama Army 
National Guard.  He was subsequently called to active duty in 
support of Operation Desert Shield/Storm from September 1990 
to July 1991; he served in Southwest Asia from October 26, 
1990 to June 8, 1991.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a December 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans (VA), Regional 
Office (RO), which denied entitlement to the benefits sought 
as not well grounded.  An appeal was completed.

On April 25, 2001, the veteran and his spouse presented 
testimony at a videoconference hearing held by the 
undersigned Member of the Board.  A copy of the transcript of 
that hearing has been associated with the veteran's claims 
folder.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims (Court) in Morton v. West, 12 Vet. App. 
477 (1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  The RO denied the 
veteran's claims of compensation as not well grounded and 
this is no longer a basis for denying a claim.  In addition, 
because the VA regional office (RO) has not yet considered 
whether any additional notification or development action is 
required under the Veterans Claims Assistance Act of 2000, it 
would be potentially prejudicial to the appellant if the 
Board were to proceed to issue a decision at this time.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).  Therefore, for these reasons, a remand is required.  

In addition, the Board observes that the veteran has claimed 
service connection for various disabilities on a direct basis 
and/or under the presumptive regulations pertaining to 
Persian Gulf War veterans.  Therefore, the Board has restyled 
and consolidated some of the issues certified on appeal.

Under 38 U.S.C.A. § 1117 (West Supp. 2000), the Secretary of 
VA may pay compensation to any Gulf War veteran suffering 
from an illness or combination of illnesses manifested by 
signs or symptoms of undiagnosed illnesses, and who may have 
acquired these symptoms as a result of exposure to the 
"complex biological, chemical, physical and psychological 
environment of the Southwest Asia theater of operations."  
The history notes that, in addition to exposure to external 
environmental hazards such as fumes and smoke from military 
operations, oil well fires, and the possible exposure to 
agents of chemical and biological warfare, members of the 
Armed Forces were exposed to investigational drugs and 
vaccines, and were also given multiple immunizations.

Service connection is warranted for an undiagnosed illness 
under the provisions of 38 C.F.R. § 3.317 provided that the 
veteran suffers from a chronic disability resulting from an 
undiagnosed illness or combination of undiagnosed illnesses 
that became manifest either during active military service in 
the Southwest Asia theater of operations during the Persian 
Gulf War, or to a degree of 10 percent of more within a 
presumptive period not later than December 31, 2001.  
Disabilities that have existed for six months or more are 
considered chronic.

The Board observes that the veteran has never been afforded 
VA examination(s) in order to determine the most probable 
pathology of his claimed disorders.  The Court has ruled that 
the fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical 
examination, one which takes into account the records of 
prior medical treatment, so that the evaluation of the 
claimed disability will be a fully-informed one.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In this regard, it is noted that the Department has 
distributed a VBA All-Stations Letter 98-17 (2/26/98) that 
contains mandatory guidelines for disability examinations of 
Gulf War veterans outlined in a memorandum dated February 6, 
1998.  Accordingly, the veteran should be examined pursuant 
to these new guidelines.  The RO is advised to obtain a copy 
of this letter and the accompanying memorandum, and to 
provide the examiner with a copy of the guidelines prior to 
scheduling the examination.

Lastly, the Board observes that it is unclear as to whether 
or not all of the veteran's pertinent medical records have 
been obtained by the RO in compliance with the VCAA.

During the course of his recent videoconference hearing 
before the undersigned, the veteran testified that he 
receives ongoing treatment and was afforded a VA Persian Gulf 
protocol examination, at the VA Hospital in Birmingham, 
Alabama 
(VAH-Birmingham) and the VA Outpatient treatment facility in 
Jasper, Alabama (VAOPC-Jasper).  The veteran also indicated 
ongoing treatment by his private physician, Dr. Yeats.  
Copies of these pertinent treatment records have not been 
associated with the claims folder.  The CAVC has held that 
the requisition and consideration of all available medical 
and treatment records that are relevant to issues on appeal 
is necessary for the proper adjudication of this case.  This 
is particularly important with regard to VA medical records 
since VA has constructive notice of medical records in its 
possession.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).

In addition, the Board observes that copies of the veteran's 
active military and reserve unit medical records have not 
been obtained and associated with his claims folder.  The 
United States Court of Appeals for the Federal Circuit (the 
Federal Circuit) has held that prior to rendering a final 
decision with regard to service connection, VA has a 
responsibility to obtain all service records.  Hayre v. West, 
188 F. 3d 1327 (Fed. Cir. 1999).  This responsibility is 
heightened when the putative records are in the control of a 
governmental agency and where, as here, the reliability and 
relevance of the records are dependent upon their source.  
Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992).  "The only 
way to adjudicate a veteran's claim properly and fairly is to 
obtain all pertinent records."  Murincsak v. Derwinski, 2 
Vet. App. 363, 372 (1992); cf. Simington v. Brown, 9 Vet. 
App. 334, 335 (1996) (per curiam order); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).

Thus, to ensure that VA has met its duty to assist the 
veteran in developing all facts pertinent to his claims, the 
case is REMANDED to the RO for the following:

1.  The veteran should be requested to 
identify all sources of treatment 
received for his claimed disorders since 
July 1, 1991, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies, including records 
developed at 
VAH-Birmingham and VAOPC-Jasper and those 
developed by Dr. Yeats, should then be 
requested.  Efforts to obtain these 
records should also be documented and any 
evidence received in response thereto 
should be associated with the claims 
folder.

2.  The RO should also contact the 
National Personnel Records Center and the 
Alabama Army National Guard for the 
purpose of obtaining service records 
(personnel and medical) pertaining to the 
appellant's active military and reserve 
unit service.  Efforts to obtain these 
records, to include referrals to 
potential custodians of these records in 
the event NPRC or the Alabama Army 
National Guard is unable to them, should 
be documented any evidence received in 
response thereto should be associated 
with the claims folder.

3.  The RO should then schedule the 
veteran for VA examination(s) to 
determine the most probable etiology of 
the veteran's claimed disorders.  The 
claims file, a copy of this REMAND, and a 
copy of the February 1998, memorandum 
containing the Guidelines for Persian 
Gulf War disability examinations must be 
made available to and be reviewed by the 
examiner(s) in conjunction with the 
examination(s).  All indicated x-rays, 
tests and special studies should be done.  
A complete history, which includes the 
initial onset, frequency, duration, and 
severity of all complaints of each 
claimed symptom/disability, should be 
elicited from the veteran.  The 
examiner(s) should then correlate their 
respective findings and indicate whether 
the veteran manifests any chronic 
disorder and, if so, whether it is more 
likely, less likely or as likely as not 
that any such disorder is related to an 
undiagnosed illness, or otherwise related 
to service either by way of incurrence or 
aggravation.  A discussion of the salient 
facts and the medical principles involved 
will be of considerable assistance to the 
Board.  The examination report(s) should 
then be associated with the veteran's 
claims folder.  

4.  Following completion of the above 
actions, the RO must review the claims 
file and ensure that all other 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

5.  The RO should then re-adjudicate the 
veteran's service connection claims.  If 
any of the benefits sought on appeal 
remain denied, the appellant and the 
appellant's representative should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  The purpose of the REMAND is to further develop the 
record.  No action is required of the veteran until he is 
notified by the RO; however, the veteran is advised that 
failure to report for any scheduled examination may result in 
the denial of one or more of the claims on appeal.  38 C.F.R. 
§ 3.655 (2000).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




